Name: Commission Regulation (EU) NoÃ 192/2010 of 5Ã March 2010 fixing the import duties applicable to semi-milled and wholly milled rice from 6Ã March 2010
 Type: Regulation
 Subject Matter: trade;  EU finance;  plant product
 Date Published: nan

 6.3.2010 EN Official Journal of the European Union L 56/7 COMMISSION REGULATION (EU) No 192/2010 of 5 March 2010 fixing the import duties applicable to semi-milled and wholly milled rice from 6 March 2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 139 thereof, Whereas: (1) Based on the information provided by the competent authorities, the Commission notes that import licences for semi-milled and wholly milled rice falling within CN code 1006 30 have been issued in respect of 207 074 tonnes for the period from 1 September 2009 to 28 February 2010. The import duty for semi-milled and wholly milled rice falling within CN code 1006 30 must therefore be adjusted. (2) As the applicable duty must be fixed within 10 days of the end of the period mentioned above, this Regulation should come into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The import duty for semi-milled and wholly milled rice falling within CN code 1006 30 shall be EUR 175 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1.